Title: To Benjamin Franklin from John Paul Jones: Two Letters, 14 March 1780
From: Jones, John Paul
To: Franklin, Benjamin


I.
Honored and dear Sir
L’Orient March 14th. 1780
Inclosed is a Copy of the Only Bill of Ransom with which I have ever been concerned. I have this day given Mr. Dryburugh a letter for you and I believe he embarks this Evening in the dilligence for Paris.— That Poor Man was of Singular Use to me as a Pilot on the British Coast and always gave me due advice of whatever he knew respecting the Enemies Situation.— I had no other motive for Ransoming his Vessel but Compassion for his helpless Family and to give him the Money as a reward for his Zeal and faithful Services.— He has given his Obligation to pay a part of it to another Man who acted as Pilot on board the Pallas. I hope your Excellency will not disapprove of my having given him such expectation; for I considered his Vessel only as an incumbrance and had given directions to Sink her.
Mr. Ross writes me the 12th. proposing that I should go to Noirmoutier to take on board the Alliance the 120 Bales of Public Stores, but I fear there is not Sufficient Water nor Safety before that Island. I hope however that an American Vessel may be found to bring them to the Alliance at Groa.— If I find that Ross’s proposal can be Adopted with Safety I shall for my Own Part have no Objection.
Dr. Bancroft is not yet appeared here. Some Americans are this moment arrived from England, having been landed by the Cartel at Morlaix.
With the highest esteem, I am Your Excellencies most Obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. &c &c.
 
Notation: J.P. Jones L’orient Marh. 14. 80
 
II.
L’Orient March 14th. 1780
Mr. Robert Dryburugh will have the honor to present this letter to your Excellency. He rendered me very Essential Services in the Firth of Edinburgh and on the East Coast of England by his knowlidge of that Navigation.— It was my intention to have Sunk the Small Coal Ship of Which he was Master and part Owner; but in consideration of his faithful Services and advices I at last accepted of his Bill of Ransom for two hundred pounds Sterling meaning to assign it over to him as a recompence.
Your Excellency will I hope approve of the measure, especially as the poor Man has a large and helpless Family.— I have the honor to be with profound respect Your Excellencies most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. &c &c.
